Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-23 are pending. Claims 1, 8, 10 and 22 are amended.
Response to Arguments
Applicant’s arguments, filed 03/03/2021, with respect to the objections to claims 16 and 22 have been considered and are persuasive. Examiner has withdrawn the objections. 
Applicant’s arguments, filed 03/03/2021, with respect to the 101 rejection have been considered and are persuasive.
While the claims still recite the judicial exceptions of certain methods of organizing human activity and mental processes, the additional elements integrate the judicial exception into a practical application. The additional elements, specifically the computer components controlling the UV to perform the details of the transport task, when viewed in combination apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Examiner has withdrawn the rejection.
Applicant’s arguments, filed 03/03/2021, with respect to the 103 rejection are considered moot in light of the updated rejection. Examiner has updated the rejection below.

Claim Objections

Independent Claims 1 and 10 are objected to because of the following informalities: The last limitation recites “controlling the first UAV to perform the transport task” instead of “controlling the first UV to perform the transport task”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-13, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2016/0111006 A1) and in further view of Cantrell (US 2018/0236840 A1) and in further view of Adetola (US 2019/0277647 A1).

Claim 1 recites, A computer-implemented method comprising: 
generating a transport task to fulfill a request for delivery of a temperature-sensitive item, wherein the transport task includes maintaining a temperature of the temperature-sensitive item within a preferred temperature range during delivery of the temperature-sensitive item; (Srivastava, Par. 0009-0011: request for transport that includes delivery of an item) (Cantrell, Par. 0014: UAV delivery system with temperature controlled storage unit for ideal temperature; Par. 0025, 0032 and 0048: maintaining a desired temperature range during delivery)
selecting a first UV to perform the transport task based on the preferred temperature range at which to maintain the temperature-sensitive item during the delivery, wherein selecting the first UV comprises (Srivastava, Par. 0011 and 0054: selecting the appropriate UAV for the mission)(Cantrell, Par. 0020 and 0025: delivery requires that the temperature sensitive item be maintained at a preferred temperature range): 

Srivastava, in par. 0009-0011, teaches missions (including deliveries) for which a UAV from a pool of UAVs are selected. Srivastava, in Par. 0042 and 0045, teaches that the amount of energy required for the mission is determined and teaches recommending available and capable UAVs based on the UAVs that would be able to complete the mission based on the physical requirements associated with the flight path and/or missions operations. Srivastava, in Par. 0046, teaches determining the UAV based on its operational state and remaining battery.  Srivastava, in Par. 0054, teaches the selection of the UAV. 
However, Srivastava, does not explicitly teach that the delivery is for temperature sensitive item and maintaining the item within a preferred temperature range.
Cantrell, in par. 0014, teaches a temperature controlled UAV delivery system which determines a set of attributes associated with a physical item in the storage unit to adjust the temperature to an ideal temperature. Cantrell, in par. 0025 and 0048, teaches the ability of the temperature control unit to maintain a desired temperature range and adjusting a temperature if a change in temperature beyond a specific threshold amount is detected.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of selecting UAVs for a task of Srivastava to include the task of delivery of temperature sensitive items and maintaining temperature within a preferred range, as taught by 

calculating , based on the preferred temperature range,  an amount of required energy to perform the transport task for each available unmanned vehicle (UV) of a fleet of UVs , wherein the amount of required energy for each UV is based on an amount of energy expected to be consumed by a temperature control unit of the UV during the delivery; and  (Srivastava, Par. 0042: calculating physical requirements of a mission such as battery life)(Cantrell, par. 0025)(Adetola, Par. 0060); 

The combination of Srivastava and Cantrell teach the limitations of the claims as discussed above. Furthermore, Srivastava teaches calculating physical requirements of the mission such as required battery life (i.e. amount of required energy based on amount of energy expected to be consumed) and Cantrell teaches that the item must be kept in a preferred temperature range.
While Cantrell, in Par. 0030 and 0031, teaches that an electrical device would be used to maintain temperature, the combination does not teach that calculating the amount of required energy is based on the amount of energy expected to be consumed by a temperature control unit during delivery.
Adetola, in Par. 0060, teaches a transportation refrigeration unit (TRU) in which an energy consumption rates are affected by parameters of the route (i.e. calculating the amount of energy expected to be consumed by a temperature control unit)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calculation of battery requirements for delivering a temperature sensitive item that must be maintained at a preferred temperature range of Srivastava and Cantrell to include calculating the amount of required energy to be consumed by a temperature control unit, as 

based on 
(i) the amount of required energy for each available UV (Srivastava, Par. 0042 and 0045: required energy and available UAVs), 
and (ii) a respective remaining battery energy level for each available UV (Srivastava, Par. 0046: operational states and remaining energy for each UAV) 
selecting the first UV to perform the transport task (Srivastava, Par. 0054: UAV selection); 
assigning the transport task to the first UV (Srivastava, Par. 0054: UAV selection); and
controlling the first UAV to perform the transport task (Srivastava, Par. 0015 and 0019: controlling the UAV to complete the mission).  

Claim 2 recites, The method of claim 1, wherein generating a transport task to fulfill a request for delivery of a temperature-sensitive item comprises: 
determining the preferred temperature range for the temperature-sensitive item (Cantrell, Par. 0025 and 0048: determining an item and its ideal temperature and range).  

Cantrell, as cited and explained above, teaches the limitations of claim 2.
See above rationale to combine.

Claim 3 recites, The method of claim 2, wherein the preferred temperature range is based on a type of the temperature-sensitive item (Cantrell, Par. 0025 and 0048: determining an item and its ideal temperature and range).  

Cantrell, as cited and explained above, teaches the limitations of claim 3.
See above rationale to combine.

Claim 4 recites, The method of claim 1, wherein the respective remaining battery energy level for each UV is indicative of a respective remaining amount of battery energy, and wherein selecting the first UV to perform the transport task comprises: 
for each available UV, comparing the amount of required energy to the respective remaining amount of battery energy for the UV (Srivastava, Par. 0046: operational states and remaining energy for each UAV); 
based on the comparing, determining, from the available UVs, a subset of UVs that are capable of performing the transport task (Srivastava, Par. 0046: operational states and remaining energy for each UAV); and 
selecting the first UV from the subset of UVs (Srivastava, Par. 0054: selecting the UAV).  

Claim 7 recites, The method of claim 4, wherein selecting the first UV from the subset of UVs comprises: 
64calculating a respective delivery time for each UV in the subset (Srivastava, Par. 0048: recommended UAVs based on time limit for mission); and 
based on the respective delivery times of the UVs in the subset, selecting the first UV, wherein the first UV has a fastest respective delivery time amongst the respective delivery times of the UVs in the subset (Srivastava, Par. 0048: selecting UAVs based on speed or ability to complete the mission fastest).  

Claim 8 recites, The method of claim 1, wherein the amount of required energy to perform the transport task for each available UV is calculated based on at least one of: 
(i) a respective estimated travel distance for the UV to perform the transport task (Srivastava: Par. 0042: flying distance/flight path), and
(ii) a respective weight of the UV (Srivastava, Par. 0042: selecting UAV based physical requirements such as battery life and does not recommend UAVs that can’t carry heavier payloads).

	Examiner notes that the claim is written in the alternative.

Claim 9 recites, The method of claim 8, wherein the respective estimated travel distance comprises: (i) a first distance from a respective current location of the UV to a pick-up location of the temperature-sensitive item, (ii) a second distance from the pick-up location to a delivery location of the temperature-sensitive item, and (iii) a third distance from the delivery location to a UV charging station near to the delivery location.  

	With respect to claim 9, Examiner has noted that claim 8 is written in the alternative. Examiner has elected the alternative step of a respective weight of the UV. In claim 9, the claim states, “wherein the respective estimated travel distance comprises...”  The Examine notes that this limitation would only apply if the required energy was explicitly based on a respective estimated travel distance.

Claim 10 recites, A system comprising: 
a fleet of unmanned vehicles (UVs) that are configured to transport temperature-sensitive items (Srivastava, Par. 0009-0011: pool of available UAVs) (Cantrell, Par. 0014: UAV delivery system with temperature controlled storage unit for ideal temperature); 
at least one communication interface operable to communicate with item-provider computing devices (Srivastava, Par. 0009-0011: user interface to generate request for mission); 
at least one processor (Srivastava, Par. 0029: Processor); and 
65program instructions stored on a non-transitory computer readable medium and executable by the at least one processor to perform functions including (Srivastava, Par. 0029 and 0033: instructions and non-transitory computer readable medium): 
generating a transport task in response to receiving from an item-provider computing device a request for delivery of a temperature-sensitive item, wherein the transport task involves delivering the temperature-sensitive item while maintaining a temperature of the temperature-sensitive item within a preferred temperature range (Srivastava, Par. 0009-0011: request for transport that includes delivery of an item from a user device) (Cantrell, Par. 0014: UAV delivery system with temperature controlled storage unit for ideal temperature; Par.  0025 and 0048: maintaining a desired temperature range); 
selecting a first UV to perform the transport task based on the preferred temperature range at which to maintain the temperature-sensitive item during a delivery of the temperature-sensitive item, wherein selecting the first UV comprises (Srivastava, Par. 0011 and 0054: selecting the appropriate UAV for the mission)(Cantrell, Par. 0020 and 0025: delivery requires that the temperature sensitive item be maintained at a preferred temperature range): 
calculating , based on the preferred temperature range,  an amount of required energy to perform the transport task for each available unmanned vehicle , wherein the amount of required energy for each UV is based on an amount of energy expected to be consumed by a temperature control unit of the UV during the delivery; (Srivastava, Par. 0042: calculating physical requirements of a mission such as battery life)(Cantrell, par. 0025)(Adetola, Par. 0060);
based on (i) the amount of required energy for each available UV (Srivastava, Par. 0042 and 0045: required energy and available UAVs), and (ii) a respective remaining battery energy level for each available UV, select a first UV to perform the transport task (Srivastava, Par. 0046: operational states and remaining energy for each UAV); 
assigning the transport task to the first UV (Srivastava, Par. 0054: UAV selection). 
controlling the first UAV to perform the transport task.  (Srivastava, Par. 0015 and 0019: controlling the UAV to complete the mission).  

	Claim 10 is similar to rejected claim 1 above with exception to the computer devices which are taught by Srivastava as cited above.
	See above claim 1 for rationale to combine Srivastava and Cantrell and Adetola. 

Claim 11 recites, The system of claim 10, wherein each respective UV comprises a respective temperature control unit.  (Cantrell, par. 0019: temperature controller storage unit)

	See above claim 1 for rationale to combine.

Claim 12 recites, The system of claim 11, wherein the respective temperature control unit comprises one of: a heating element or a cooling element.  (Cantrell, Par. 0030-0032: heating and cooling elements)

	See above claim 1 for rationale to combine.

Claim 13 recites, The system of claim 11, wherein the respective temperature control unit comprises one or more temperature sensors that are configured to monitor at least a temperature of a compartment of the respective temperature control unit.  (Cantrell, Par. 0019: temperature sensors)

	See above claim 1 for rationale to combine.


Claim 15 recites, The system of claim 11, wherein the respective temperature control unit is electrically coupled to the respective UV via an electrical coupling element (Cantrell, Par. 0019: electrically coupled).  

	See above claim 1 for rationale to combine.

Claim 16 recites, The system of claim 11, wherein the respective temperature control unit comprises a communication module configured to establish a communication link between the respective temperature control unit and the respective UV.  (Cantrell, Par. 0019 and 0021: communicatively linked to the UAV to control barriers or devices in the UAV, can send commands to the UAV)

	See above claim 1 for rationale to combine.

Claim 17 recites, The system of claim 10, wherein generating a transport task to fulfill a request for delivery of a temperature-sensitive item comprises: 
determining a preferred temperature range for the temperature-sensitive item. (Cantrell, Par. 0048)
Claim 17 is substantially similar to rejected claim 2 above.  

Claim 18 recites, The system of claim 10, wherein the respective remaining battery energy level for each UV is indicative of a respective remaining amount of battery energy, and wherein selecting the first UV to perform the transport task comprises: 
for each available UV, comparing the amount of required energy to the respective remaining amount of battery energy for the UV; 
based on the comparing, determining a subset of UVs that are capable of performing the transport task; and 
67selecting the first UV from the subset of UVs.  

Claim 18 is substantially similar to rejected claim 4 above.  

Claim 21 recites, The system of claim 18, wherein selecting the first UV from the subset of UVs comprises: 
calculating a respective delivery time for each UV in the subset; and 
based on the respective delivery times of the UVs in the subset, selecting the first UV, wherein the first UV has a fastest respective delivery time amongst the respective delivery times of the UVs in the subset.  

Claim 21 is substantially similar to rejected claim 7 above.  

Claim 22 recites, A computer-implemented method comprising: 
generating a transport task to fulfill a request for delivery of a temperature-sensitive item, wherein the transport task involves delivering the temperature-sensitive item while maintaining a temperature of the temperature-sensitive item within a preferred temperature range; 
based on the transport task, selecting an unmanned vehicle (UV) tier from which to select a UV to perform the transport task; 
selecting a first UV from the selected UV tier to perform the transport task based on the preferred temperature range at which to maintain the temperature-sensitive item during a delivery of the temperature-sensitive item, wherein selecting the first UV comprises: 
calculating, based on the preferred temperature range, an amount of required energy to perform the transport task for each available UV of the selected UV tier, wherein the amount of required energy for each UV is based on an amount of energy expected to be consumed by a temperature control unit of the UAV during the delivery; 
based on (i) the amount of required energy for each available UV, and (ii) a respective remaining battery energy level for each available UV, select the first UV to perform the transport task;
assigning the transport task to the first UV; and 
controlling the first UV to perform the transport task.  

Claim 22 is substantially similar to rejected claim 1 above.

Claim 23 recites, The computer-implemented method of claim 22, wherein the respective remaining battery energy level for each unmanned vehicle (UV) is indicative of a respective remaining amount of battery energy, and wherein selecting the first UV to perform the transport task comprises: 
for each available UV, comparing the amount of required energy to the respective remaining amount of battery energy for the UV; 
based on the comparing, determining a subset of UVs that are capable of performing the transport task; and 
selecting the first UV from the subset of UVs.

Claim 23 is substantially similar to rejected claim 4 above.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (2016/0111006 A1) and in view of Cantrell (US 20180236840 A1) and in view of Adetola (US 2019/0277647 A1) and in further view of Torii (US 2020/0050200 A1).

Claim 5 recites, The method of claim 4, wherein determining a subset of UVs that are capable of performing the transport task comprises:
based on the comparing, including in the subset of UVs one or more UVs for which the respective remaining amount of battery energy exceeds the amount of required energy (Torii, Par. 0012: equal to or more than the battery consumption amount).  

Srivastava, in Par. 0046 teaches the determination of UAVs based on their battery power. Additionally, Srivastava, in Par. 0047, teaches that UAVs with high power consumption may not be able to make the trip. Furthermore, Srivastava, in Par. 0087, teaches an interface which shows the remaining battery life percentage of a UAV. 
However, it does not explicitly teach including UAVs with a remaining amount of battery energy exceeding the amount of required energy.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include batteries for UAVs with remaining amounts that exceed the required amount of energy as taught by Torii in the system of Srivastava and Cantrell and Adetola, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 recites, The method of claim 4, wherein selecting the first UV from the subset of UVs comprises:
calculating a respective delivery efficiency for each UV in the subset (Torii, Par. 0093 and Fig. 8: efficiency of UAV based on battery weight); and 
based on the respective delivery efficiencies of the UVs in the subset, selecting the first UV, wherein the first UV has a greatest respective delivery efficiency amongst the respective delivery efficiencies of the UVs in the subset.  (Srivastava, Par. 0042 0047: selecting UAVs based on payload capacity and fuel requirements) (Torii, Par. 0093 and Fig. 8: efficiency of UAV based on battery weight)

Srivastava, in Par. 0042 and 0047, teaches selecting UAVs based on payload requirements and fuel cost to operate. 
However, it does not explicitly teach calculating a respective delivery efficiency for each UAV and selecting the UAV with the greatest delivery efficiency.
Torii, in Par. 0093 and Fig. 8, teaches calculating a respective delivery efficiency based on weight and selecting batteries that weigh less.


Claim 19 recites, The system of claim 18, wherein determining a subset of UVs that are capable of performing the transport task comprises: 
based on the comparing, including in the subset of UVs one or more UVs for which the respective remaining amount of battery energy exceeds the amount of required energy.  

Claim 19 is substantially similar to rejected claim 5 above.  

Claim 20 recites, The system of claim 18, wherein selecting the first UV from the subset of UVs comprises: 
calculating a respective delivery efficiency for each UV in the subset; and 
based on the respective delivery efficiencies of the UVs in the subset, selecting the first UV, wherein the first UV has a greatest respective delivery efficiency amongst the respective delivery efficiencies of the UVs in the subset.  

Claim 20 is substantially similar to rejected claim 6 above.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (2016/0111006 A1) and in view of Cantrell (US 20180236840 A1) and in view of Adetola (US 2019/0277647 A1) and in further view of Gentry (US 10,207,804 B1)

Claim 14 recites, The system of claim 11, wherein the respective temperature control unit comprises a rechargeable energy storage device, wherein the rechargeable energy storage device is configured to provide power to at least one of: the respective temperature control (Gentry, Fig. 6B and Col. 8 Lines 4-16: Batteries for the temperature control unit) unit or the respective UV.  
	
	Cantrell teaches the temperature control unit.
	However, it does not explicitly teach that the unit comprises a rechargeable energy storage device that can provide power to the temperature control.
	Gentry, in Fig. 6B and Col. 8 Lines 4-16, teaches that the temperature control unit includes a battery 608.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a battery to provide power to the temperature control unit as taught by Gentry in the system executing the method of Srivastava and Cantrell and Adetola with the motivation of offering not draining the UAV battery as taught by Gentry in Col. 8 line 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAIL A MANEJWALA/Examiner, Art Unit 3628     
                                                                                                                                                                                                   /KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628